 ROSTONE CORPORATIONRostone Corporation and International Brotherhood ofElectricalWorkers,AFL-CIO,Petitioner.Case 25-RC-4654April 20, 1972DECISION ON REVIEWBY CHAIRMANMILLER AND MEMBERSFANNING ANDJENKINSOn August 18, 1971, the Regional Director forRegion 25issueda Decision and Direction of Electionin the above-entitled proceeding in which,inter alia,he directed a self-determination election among thepetitioned-for hot mold production and maintenanceemployees of the Employer in Lafayette, Indiana,finding that they constituted an appropriate votinggroup of residual unrepresented employees and re-jectingthe contentions of the Employer and Interve-nor United Brick and Clay Workers of America,AFL-CIO, that the only appropriate unit for the re-quested employees must encompass all productionand maintenanceemployees engaged in -both hotmold and cold mold operations at the facilities in-volved.' Thereafter, the Employer, in accordance withthe National Labor Relations Board Rules and Reg-ulations, filed a timely Request for Review of theRegionalDirector's decision on the grounds that hemade findings of fact which are clearly erroneous anddepart from officially reported precedent. The Peti-tioner filed opposition thereto.By telegraphic order dated September 9, 1971, theNational LaborRelationsBoard granted the Requestfor Review and stayed the election pending decisionon review. All the parties filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record withrespect tothe issuesunder review, including the briefson review, and hereby affirms the Regional Director'sDecision and Direction of Election.In footnote 4 of his Decision, the Regional Directorstated as follows:The IBEWseeks aunit essentially limited tothe hot mold employees while the Brick and ClayWorkers and the Employer contend that only anessentially plantwide unit consisting of employ-ees in both hot and cold mold operations is ap-1The Intervenor filed a petition in Case 25-UC-38seekingto clarify itscertified unit of cold mold process employees by adding thereto the hot moldprocess employees here sought by the Petitioner.The case was consolidatedwith the instant proceeding for purposes of hearing and decision.The Re-gional Director denied the clarification request and no request for review wasfiled with respect to his decision in that regard.467propriate.At a simplified level, the differencebetween the two processes is that in the hot moldprocess the product is formed and cured in thesame operation, while separate curing steps afterformation by presses is necessary in cold moldproduction.Whileatleastsome of theEmployer's products may be produced by eitherprocess, the skills required in each process aresufficiently different to require a six monthstraining period for employees who transfer. Thetwo production processes and the die shop foreach are located in separate ends of the samebuilding, are separated by offices, storage, andreceivingareas,and are joined essentially by twoaisles.Personnel, scheduling higher level supervi-sion, and maintenance services are plantwidewhile supervision at the lower levels is separatefor each operation. Wages, hours, and workingconditions are generally the same for both de-partments. While the recordreveals some instan-ces of permanent transfer from cold mold to hotmold, there is no evidence of significant employ-ee or supervisory interchange between depart-ments other than instances of unspecifiedfrequency where employees from hot mold oper-ationsmay use equipment located only in thecold mold end of the plant.Clearly the essentially plantwide unit urged bythe Employer and Brick and Clay Workers maybe found to be an appropriate unit. Equallyclearly, the unit sought by the IBEW is com-prised of a clearly defined group of employeeswho constitute the only unrepresented produc-tion and maintenance employees in the plantwho may also be found to be an appropriate unitfor collective bargaining.Remington Rand Divi-sion of Sperry Rand Corp.,120 NLRB 1294;Mar-ionMfg. Co.,101 NLRB 256;Houston Lighting &Power Co.,100 NLRB 76. The cases relied on bythe Employer and the Brick and Clay Workers insupport of a contrary conclusion are clearly dis-tinguishable. In the instant case the history ofcollective bargaining reflects that by their bar-gaining practices the Employer and the Brick andClay Workers created two units of employees:the cold mold employees and a second or resi-dual unit primarily comprising hot mold employ-ees, whom the Employer and the Brick and ClayWorkers by their conduct agreed should not havethe same representation as the cold mold em-ployees. In such circumstances, a residual unit isappropriate (see casescited,supra).Since therenever existed a recognized unit in which the hotmold employees were included, cases involvingseverance of units are inapposite. Similarly, theargument that the two separate units of employ-196 NLRB No. 66 468DECISIONSOF NATIONALLABOR RELATIONS BOARDees the parties themselves have established andlived with over the years creates an impracticaldichotomy is not convincing.Accordingly, since either unit can be appropri-ate, no unit determination will be made at thistime. Rather the employees in the voting groupset forth above will be allowed to express theirdesires to be represented in a separate unit, to beincluded in the existing unit,or to remain unre-presented.We are satisfied, upon review of the record, that theunit of cold mold process employees for which theEmployer and the Intervenor have bargained subse-quent to the relocation of the hot mold process opera-tions in a new wing of the same physical plantcontinues as a viable unit. For this reason, we findthat production and maintenance employees current-ly unrepresented at the Employer's Lafayette, Indi-ana, facilitiesmay, if they so desire, constitute anappropriate residual unit .2An election is therefore directed in the followingvoting group:All production and maintenance employees inthe hot mold department of the Employer's fa-cilities located on U.S. Highway 52 South andEarlAvenue in Lafayette, Indiana, excludingproduction and maintenance employees repre-sented by the Intervenor, all managerial employ-ees,guards,officeclericalemployees, andsupervisors as definedin the Act.Accordingly, we shall remand the case to the Re-gional Director for the purpose of conducting an elec-tionpursuant to his Decision and Direction ofElection, except the payroll period for determiningeligibility shall be that immediately preceding the dateof issuance.32Our dissenting colleague concludes that the original separately locatedgroups of hot mold and cold mold employees havelost their identity byremoval to the same plant location despite continued separate function andsupervision,and lack of significant interchange.In addition our colleagueassigns no importance to the fact that the hot mold group here sought ispreviously unrepresented,thus residual,and that its lack of representationwas no historical accident.The hot mold group is not a fringe group but adistinct processing group in which the Board directed an election in 1965,which the Intervenor lost. Subsequently Intervenor made no effort to repre-sent them along with the cold mold group.In the circumstances the hot moldemployees are entitled to vote whether they wish to be represented separatelyby therepresentative which now seeks them or by the existing representativeof the cold mold employees which now urges an overall unit.The cases citedin the dissent are not pertinent to the problem of residual units of previouslyunrepresented employees. We would also point out that it has been Boardpractice to give an unrepresented residual group self-determination unlessthere is a question concerning representation in the historic bargaining unitto whicha fringegroupsought byno otherunion is to be added.SeeD. V.Displays Corp.,134 NLRB 568, 571.In order to assure that all eligible voters may havethe opportunity to beinformed of the issues in the exercise of their statutory right to vote, all partiesto the election should have access to a list of voters and their addresses whichmay be used to communicate with them.ExcelsiorUnderwearInc.,156NLRB1?36; N.LR.B v.Wyman-Gordon Co.,394 U.S. 759. Accordingly, itishereby directed that a corrected election eligibility list, containing thenames and addresses of all the eligible voters,mustbe filed by the EmployerCHAIRMAN MILLER,dissenting:Neither present conditions nor the bargaining his-tory, in my view, support my colleagues' conclusionthat the hot mold employees constitute a distinctgroup of employees with such separate interests thattheymay be excluded from the production unitsought by the Intervenor.The Employer is engaged in the manufacture ofelectrical insulators. At the Lafayette operations hereinvolved it makes a large variety of such productsusing cold mold and hot mold processes .4 In 1965, itsLafayette operations comprised a plant located onU.S. Highway 52 Bypass, South, hereinafter referredto as the main plant, where products were manufac-tured by the cold mold process, and a plant on EarlAvenue which utilized the newer hot mold process.During 1965, upon petitions filed by the Intervenor,consent elections were held in separate units of pro-duction and maintenance employees at each of theseplants. The Intervenor, although unsuccessful in theEarl Avenue unit, was certified as the representativeof the employees in the cold mold process unit andnegotiated a 3-year contract with the Employer there-for. In 1966, the Employer transferred virtually all ofthe Earl Avenue operations to a new addition to themain plants Although the Intervenor heretoforemade no effort to add the hot mold process employeesto itsexistingcontract unit, the Employer has extend-ed the benefits of the Intervenor's contracts to allunrepresented Lafayette employees.Since 1966, hot mold and cold mold productionoperations have been carried on in the same physicalplant within separate departments divided only byaisles.Although each department is separately super-vised, all plant production and maintenance opera-tions are under a vice president of manufacture.Production scheduling, payroll, and other administra-tive functions are performed on a plantwide basis.Notably, all policies and practices with regard to la-bor grades, wage rates, incentives, merit evaluations,with the Regional Director for Region25 within 7 days of thedate of thisDecision on Review.The Regional Director shall make the list available toall parties to the election. No extension of time to file this list shall be grantedby theRegional Director except inextraordinarycircumstances.Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.4 The hot mold process is newer and has gradually replaced the cold moldprocess as the preferred method in the manufactureofmany of theEmployer's products.The Employer also has a plant at Spencer,Indiana,where use of the cold mold process has been phased out and at present allmanufacture is done by the hot mold process.During the transition from thecombination cold and hot mold process to a hot mold process plant, theemployees at Spencer have been represented on a plantwide basis.Througha wholly ownedsubsidiary, the Employer also operates a plant in OntarioProvince, Canada,where both processes are used, and employees are repre-sented on a plantwide basis.'Certain spray-up operations ancillary to the hot mold process continueto be performed at the Earl Avenue plant However, the Employeris attempt-ing to sell the plant and the parties agreedthat thesmall number of unrepre-sented employees now working there should be treated as part of the hotmold processgroup for purposesof this case. ROSTONE CORPORATION469fringe benefits, plant rules and regulations, safety, andindustrial relations are thesamefor both productiondepartments. Indeed, even seniority is maintained ona plantwide basis despite transfer from one depart-ment to the other.At the time of the hearing, there were about 85employees involved in cold mold operations and 140in hot mold. Since the Intervenor's certification in1965, the number of employees in hot mold has in-creased substantially and the number in cold moldhas decreased. This shift to the hot mold type of pro-duction is expected to continue at Lafayette. Produc-tion employees in each department are classified asmixers, press operators, and finishers. Employees ineach of these classifications are in the same laborgrade in terms of skills, regardless of the departmentin which they work.Each production department has a separate dieshop, although certain dies are basically identical forboth processes, and certain equipment and tools areavailable only in one of the die shops. Finishing andinspection is generally done by separate groups underseparate immediate supervision. However, interme-diate supervision is common for both groups perform-ing these two functions. Employees engaged in othersupport functions, such as mechanical maintenance(8), plant and facilities maintenance (5), tool crib (2),shipping and receiving (10), and laboratory, serveboth production departments.These facts establish, I conclude, that the relocationand consolidation of the Earl Avenue operations atthe main plant in 1966 so merged the interests of thehot mold and cold mold production and maintenanceemployees that the complements previously agreed tobe separate appropriate units lost their identity assuch.6 In these circumstances, and because the bar-gaining history subsequent to the consolidation estab-lishes that the substantive terms of the Intervenor'scontracts have in fact been extended to hot moldemployees, I would find that they do not enjoy acommunity of interest sufficiently distinct from coldmold employees to constitute an appropriate votinggroup and that only a plantwide unit is,appropriateherein .76 SeeCutler-Hammer,Inc.,161NLRB1627; andWestinghouse ElectricCorporation,144 NLRB 455,458. SeealsoDexdale Hosiery Mills,115 NLRB228, 230; andTheMennenCompany,108 NLRB 355.7 SeeMinnesota Mining& Manufacturing Company,129 NLRB 789; Ow-ens-IllinoisGlass Company,112 NLRB 172; andThe MennenCompany, supra.